
	
		I
		112th CONGRESS
		2d Session
		H. R. 6199
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2012
			Mr. Poe of Texas (for
			 himself, Mr. Garrett,
			 Mr. Huizenga of Michigan,
			 Mr. Pitts,
			 Mr. Gohmert,
			 Mr. Wilson of South Carolina,
			 Mr. Ribble,
			 Mr. Rigell,
			 Mrs. Lummis,
			 Mr. Roe of Tennessee,
			 Mr. Culberson,
			 Mr. DesJarlais,
			 Mr. Walberg,
			 Mr. Stutzman,
			 Mr. Graves of Georgia,
			 Mr. Mulvaney,
			 Mr. Duncan of South Carolina,
			 Mr. Gowdy,
			 Mr. Jordan,
			 Mr. Burton of Indiana,
			 Mr. Ross of Florida,
			 Mr. Burgess,
			 Mr. Southerland, and
			 Mr. Campbell) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide for limitations on the domestic use of drones
		  in investigating regulatory and criminal offenses, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving American Privacy Act of
			 2012.
		2.Prohibition on
			 authorization of domestic use of drones except for certain law enforcement
			 purposesNo Federal agency may
			 authorize the domestic use of an unmanned aircraft (as defined in section 331
			 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note)) for law
			 enforcement purposes or for surveillance of a United States national or real
			 property owned by that national, including by any State or local government,
			 except pursuant to warrant and in the investigation of a felony. The domestic
			 use of such an unmanned aircraft shall be subject to the same limitations and
			 exceptions as apply in the case of any other search in the relevant
			 jurisdiction.
		3.Limitation on
			 domestic use of drones in Federal criminal investigationsChapter 205 of title 18, United States Code,
			 is amended by adding at the end the following:
			
				3119.Limitation on
				domestic use of dronesNo
				Federal agency other than a Federal law enforcement agency may use in the
				United States or authorize any Federal officer or employee to use in the United
				States (including by granting a permit to use) an unmanned aircraft (as defined
				in section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101
				note)) for law enforcement purposes or for surveillance of a United States
				national or real property owned by that national except pursuant to warrant and
				in the investigation of a felony. The domestic use of such an unmanned aircraft
				shall be subject to the same limitations and exceptions as apply in the case of
				any other search. No information obtained in violation of this section using
				such an unmanned aircraft may be used in a criminal proceeding before a Federal
				court.
				.
		4.No use of drone
			 evidence in administrative hearingsSection 556 of title 5, United States Code,
			 is amended by adding at the end the following:
			
				(f)No evidence obtained by an agency using an
				unmanned aircraft (as defined in section 331 of the FAA Modernization and
				Reform Act of 2012 (49 U.S.C. 40101 note)) may be introduced in a hearing under
				this section.
				.
		5.No
			 authorization for domestic use in private surveillanceNo Federal agency may authorize the domestic
			 use, including granting a permit to use, of an unmanned aircraft (as defined in
			 section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101
			 note)), to permit any private person to conduct surveillance on any other
			 private person without the consent of that other private person or the owner of
			 any real property on which that other private person is present.
		6.Rule of
			 constructionNothing in this
			 Act shall be construed to change the laws regarding the permissible uses of
			 drones for border security applications within 25 miles of the United States
			 border.
		
